DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/6/2022 has been entered. Claim 28 has been amended. Claims 36-37 have been cancelled. Claims 28-35 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments/cancellations have overcome the drawing objections and rejections under 35 USC § 112 found in the Office Action dated 4/6/2022. Unfortunately, Applicant’s amendments to the claims still remain obvious in view of prior art as detailed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Aviation Explorer (Seat Chart NPL) in view of Martin et al. (WO 2015155379 A1), and in further view of Wilcynski (US 20100218225 A1) or Mckee (US 20160304204 A1) or Schreuder (US 20140125092) or Jaeger (DE 102010013330A1).
Regarding claim 28, Aviation Explorer teaches a plurality of aircraft cabin layouts (Seat Chart NPL) comprising a monument assembly, wherein the aircraft cabin layout is designed for being fitted into an aircraft,  wherein the monument assembly forms a rear part of the aircraft cabin layout (Seat Chart NPL); with respect to an aircraft front direction and an aircraft rear direction, the monument assembly comprising at least one crew attendant seat which is secured to the monument assembly, and in that the crew attendant seat is arranged so that it does not allow a crew attendant seated thereon to monitor the part of the passenger seats within the zone or cabin area of the aircraft through direct vision (Seat Chart NPL), the monument assembly further includes at least one lavatory module and an access area to at least one rear lateral aircraft door (Seat Chart NPL).  Aviation Explorer fails to teach at least one cabin monitoring system which includes at least one capturing device, and wherein the capturing device is designed to be positioned and oriented within the aircraft cabin, so that it allows monitoring of at least a part of passenger seats within a zone or cabin area of the aircraft, wherein the cabin monitoring system includes at least one video display device fixedly located in front of the crew attendant seat, on the side of an access area opposite the crew attendant seat or secured to the cabin ceiling, the video display device being configured to display at least one image data that is produced from acquisition data provided by the one capturing device, so that it can be viewed by the crew attendant seated on said crew attendant seat. However, Martin teaches an aircraft comprising at least one cabin monitoring system including at least one capturing device (Figure 2, elements A-C3. Abstract), wherein the capturing device is designed, positioned, and oriented within the aircraft cabin (Figure 2), so that it allows monitoring of at least a part of passenger seats within a zone or cabin area of the aircraft (Abstract), wherein the cabin monitoring system includes at least one video display device (Col. 3, lines 18-25. Col. 11, line 16- Col. 12, line 9), the video display device being configured to display at least one image data that is produced from acquisition data provided by the one capturing device (Col. 3, lines 18-25. Col. 11, line 16- Col. 12, line 9), so that it can be viewed by the crew attendant seated on said crew attendant seat (Col. 3, lines 12-17. Col. 14, lines 29-30). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the aircraft seat layouts found in Aviation Explorer by installing a camera monitoring system in one of the monuments such that aircraft crew attendants are informed as to whether passenger seats are occupied or empty (as taught by Martin’s Abstract and Figure 2 of Martin) while remaining in seats that do not provide direct vision to the cabin or zone area. Martin fails to specifically teach the video display device fixedly located in front of the crew seat, on the side of an access area opposite the crew attendant seat or secured to the cabin ceiling. However, Martin teaches that each crew attendant seat may be equipped with the output device pertaining to the cabin monitoring system (Col. 14, lines 29-30) and specifically notes that the purpose of the monitoring system is such that the crew attendants would be able to monitor an increased number of passengers without having to leave the crew attendant seats (Col. 3, line 18- Col. 4 line 3). Moreover, fixedly locating display monitors in monuments beside access areas and across from crew attendant seats is well known in the art as demonstrated by Figure 1-2 of Jaeger,  Figure 8 of Schreuder, Figure 3a of McKee, and Figure 7 of Wilcynski. Thus, it would have been obvious to one of ordinary skill in the art to fixedly install Martin’s output device in front of the crew attendant seat, on the side of an access area or secured to the cabin ceiling, such that the crew attendant could monitor the output device to check the positions of an increased number of passengers in their respective seats without leaving their own crew attendant seats (as taught by Col. 3, line 18- Col. 4 line 3 of Martin).
Regarding claim 29, Aviation Explorer as modified by Martin teaches the invention discussed in claim 28, wherein the monument assembly includes two access areas to respective lateral aircraft doors which are located, in particular oppositely, on left and right sides on the aircraft cabin (demonstrated in Seat Chart NPL with arrows).
Regarding claim 30, Aviation Explorer as modified by Martin teaches the invention discussed in claim 28, wherein the monument assembly comprises at least one bulkhead portion which forms a limit of the corresponding access area in the aircraft front direction (depicted as a bulkhead comprising a lavatory in Seat Chart NPL). 
Regarding claim 31, Aviation Explorer as modified by Martin teaches the invention discussed in claim 30, wherein the bulkhead portion is perpendicular to a longitudinal aircraft direction and is directly adjacent to the access areas (depicted as a bulkhead comprising a lavatory in Seat Chart NPL).
Regarding claim 32, Aviation Explorer as modified by Martin teaches the invention discussed in claim 30, wherein a crew attendant seat is secured to the bulkhead portion, facing in the aircraft rear direction (depicted in Seat Chart NPL).
Regarding claim 33, Aviation Explorer as modified by Martin teaches the invention discussed in claim 32, wherein the crew attendant seat extends, when in use position, at least partly into the corresponding access area (the crew areas in Seat Chart NPL are depicted as extending at least partly into the corresponding access area).
Regarding claim 34, Aviation Explorer as modified by Martin teaches the invention discussed in claim 30, wherein the bulkhead portion is part of the lavatory module (as depicted in Seat Chart NPL).
Regarding claim 35, Aviation Explorer as modified by Martin teaches the invention discussed in claim 28, wherein the intermediate part of the aircraft cabin layout is not provided with crew attendant seat (depicted in Seat Chart NPL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644